UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-6440


FRANKIE L. MCCOY, SR.,

                   Plaintiff - Appellant,

             v.

RICHARD B. ROSENBLATT, Secretary Treatment Service; WALTER
WIRSCHING, Director Inmate Health Care; MIMOSE DAZOULOUTE,
Health Care Manager, Each Defendant sued Individual and
Official Capacity; WILLIAM L. WILLIAMS; JACK J. CHAGWAY;
PRISON HEALTH SERVICE, INCORPORATED; JONESSA MILKEN; JEAN L.
BYASSEE; DERJE TESFAYE; ADEL GASHE; GETACHEN TEFFERRA, MD;
SEDLY YOHANNES, MD; ABRAHAM GEDE MICHAEL; MARY ROLLES;
CYNTHIA SINCLAIN; PEGGY BONOVICH,

                   Defendants – Appellees,

             and

KEVIN HOY, MD,

                   Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:05-cv-00480-WDQ)


Submitted:    December 16, 2008              Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Frankie L. McCoy, Sr., Appellant Pro Se.    Glenn William Bell,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Thomas Patrick Turgeon, ADELMAN, SHEFF & SMITH, LLC, Annapolis,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Frankie L. McCoy, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

We   have   reviewed     the    record    and       find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      McCoy   v.   Rosenblatt,          No.   1:05-cv-00480-WDQ         (D.   Md.

Mar. 17, 2008).        We deny McCoy’s motion to appoint counsel and

dispense    with    oral       argument   because          the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                          3